Citation Nr: 0430448	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-08 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a substantive appeal as to the issue of service 
connection for a temporomandibular joint disorder was timely 
filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
September 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision June 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
service connection for a temporomandibular joint (TMJ) 
disorder.  

On preliminary review of the appeal in August 2004, the Board 
determined that there was a potential jurisdictional defect 
with respect to the issue of entitlement to service 
connection for a TMJ disorder inasmuch as the substantive 
appeal as to that issue did not appear to have been timely 
filed.  The Board remanded the issue to the RO, requesting 
that the RO provide the notification required by VA 
regulations and consider the question of whether a 
substantive appeal as to this issue had been timely filed.  

On August 9, 2004, the Board issued a decision which 
addressed a number of service connection and increased rating 
claims, two of which were allowed, the remainder of which 
were remanded to the RO for further development and 
adjudication.  These matters are no longer before the Board 
and the Board's prior decisions regarding these matters will 
not be affected by the determination made herein.  


FINDINGS OF FACT

1.  The Board's August 9, 2004, remand of the issue involving 
a question as to timely filing of a substantive appeal as to 
the TMJ disorder claim was for the purpose of addressing a 
potential defect in the Board's jurisdiction to consider that 
issue.  

2.  The Board has determined that a notice pursuant to VA 
regulations to determine the Board's jurisdiction as to the 
aforementioned issue should be issued by the Board rather 
than the RO.  


CONCLUSION OF LAW

The Board's August 9, 2004, decision is vacated to the extent 
that it remanded the issue of whether a substantive appeal as 
to the issue of entitlement to service connection for a TMJ 
disorder was timely filed.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2003).  

The veteran's entitlement to service connection for a TMJ 
disorder was initially adjudicated by the RO in June 2000, 
when the claim was initially denied.  A question has arisen 
as to whether the veteran has perfected his appeal as to this 
issue by the filing of a timely substantive appeal.  

A statement of the case addressing the TMJ issue was mailed 
to the veteran on 
July 8, 2002, accompanied by an enclosure containing 
instructions regarding the need to file a formal appeal 
within a specified period of time.  

A document identified as a "notice of disagreement" with, 
in part, the June 2002 rating decision as to TMJ was received 
in July 2003.  However, a notice of disagreement with that 
decision was already pending at that time, and a statement of 
the case addressing the TMJ issue had already been issued.  
No document potentially recognizable as a substantive appeal 
was received within 60 days of the July 2002 statement of the 
case.  


Under VA regulations, a substantive appeal must be filed 
within 60 days from the date of mailing of the statement of 
the case or a supplemental statement of the case or within 
the remainder of the one-year period from the date of mailing 
of notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(d) (West 
2002); 38 C.F.R. § 20.302(b)(c) (2003).  

In its August 9, 2004 decision, the Board determined that in 
light of the requirements of 38 C.F.R. § 20.101(d) (2003), a 
question of whether the veteran's substantive appeal as to 
each of the above issues was timely filed had been raised and 
must be addressed.  

Under 38 C.F.R. § 20.101(d) (2003), the Board may address 
issues pertaining to its jurisdictional authority to review 
a particular case, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely, at any stage of the appellate process, regardless of 
whether or not the issues were addressed by the RO.  

When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representatives are to be given notice 
of the potential jurisdictional defect and granted a period 
of 60 days in which to present relevant written argument and 
evidence and to request a hearing to present oral argument 
on the jurisdictional question.  

Since the veteran and his representative had not had an 
opportunity to provide evidence and argument regarding the 
timeliness question, the Board's remand requested that the RO 
issue a notice pursuant to 38 C.F.R. § § 20.101(d) (2003) and 
consider the timeliness issue.  

The Board has determined that under the applicable 
regulation, such notification is to be given by the Board 
rather than the RO.  See 38 C.F.R. § 19.9 (2003); see also 
Chairman's Memorandum No. 01-02-09 (Aug. 19, 2002).  

Therefore, the Board concludes that the August 2004 Board 
decision remanding the issue involving a timeliness issue for 
compliance with the notice requirements of 38 C.F.R. 
§ 20.101(d) (2003) must be vacated as to the TMJ disorder 
issue so that the Board can issue the requisite notice in 
accordance with VA regulations.  

The decision herein to vacate the August 2004 Board decision 
extends only to the issue involving a potential defect in the 
Board's jurisdiction related to the filing of a substantive 
appeal.  The Board reemphasizes that the other issues 
addressed by the Board in its August 2004 decision are 
unaffected by the present action.  


ORDER

The Board's August 2004 decision is vacated to the extent 
that it remanded to the RO the issue of whether a substantive 
appeal as to the issue of service connection for a 
temporomandibular joint disorder was timely filed.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



